Exhibit 99.1 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES AUDITED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 F-1 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES TABLE OF CONTENTS Audited Consolidated Financial Sstatements Page Report of Independent Registered Republic Accounting Firm F-3 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-4 Consolidated Statements of Income for the Years Ended December 31, 2010 and 2009 F-5 Consolidated Statement of Changes in Stockholders’ Equity and Other Comprehensive Income for the Years Ended December 31, 2010 and 2009 F-6 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2010 and 2009 F-7 Notes to Consolidated Financial Statements F-8-F-19 F-2 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders HongKong First Digital Holding Limited and Subsidiaries Hong Kong, China We have audited the accompanying consolidated balance sheets of HongKong First Digital Holding Limited and Subsidiaries (the "Company") as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders' equity and other comprehensive income, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of HongKong First Digital Holding Limited and Subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ HOLTZ RUBENSTEIN REMINICK LLP New York, New York May 5, 2011 F-3 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) As of December 31, 2010 2009 ASSETS Current Assets Cash $ 38,216 $ 2,144,912 Accounts receivable 5,473,803 - Inventories 859,476 904,439 Trade deposit 589,312 977,270 Prepaid expenses 31,427 1,266,423 Other receivables 18,236 4,451 Loans to unrelated parties - 83,646 Deferred tax assets - 59,519 Total Current Assets 7,010,470 5,440,660 Property and equipment, net 93,130 3,463 Total Assets $ 7,103,600 $ 5,444,123 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,876,330 $ 273 Accrued expenses & other payables 270,009 51,951 Loans from unrelated parties - 1,043,639 Loans from shareholders - 186,859 Income tax payable 214,054 - Total Current Liabilities 2,360,393 1,282,722 Commitments and Contingencies Stockholders' Equity Common stock: $0.1284 par value, 10,000 shares authorized; 10,000 sharesissued and outstanding as of December 31, 2010 and 2009, respectively 1,284 1,284 Additional paid-in capital 4,112,913 4,112,913 Subscription receivable (642 ) (1,284 ) Retained deficit (50,687 ) (227,306 ) Statutory reserve 228,458 18,425 Accumulated other comprehensive income 451,881 257,369 Total Stockholders' Equity 4,743,207 4,161,401 Total Liabilities and Stockholders' Equity $ 7,103,600 $ 5,444,123 See accompanying notes to the consolidated financial statements F-4 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Stated in US Dollars) For the Years Ended December 31, Sales $ $ Cost of goods sold ) ) Gross profit Operating expenses: General and administrative expenses ) ) Selling expense ) ) Total operating expenses: ) ) Operating income Other income (expense): Interest income Total other income (expense) Income before provision for income taxes (Provision) benefit for income taxes ) Net income $ $ See accompanying notes to the consolidated financial statements F-5 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in US Dollars) Accumulated Additional Other Total Total Common stock Paid-in Subscription Retained Statutory Comprehensive Stockholders' Comprehensive Shares Amount Capital Receivable Deficits Reserves Income Equity Income Balance as of December 31, 2008 10,000 $ 1,284 $ 4,112,913 $ (1,284 ) $ (452,611 ) $ - $ 257,169 $ 3,917,471 $ - Foreign currency translation adjustment - 200 200 200 Transfer to statutory reserve - (18,425 ) 18,425 - - - Net income - 243,730 - - 243,730 243,730 Balance as of December 31, 2009 10,000 1,284 4,112,913 (1,284 ) (227,306 ) 18,425 257,369 4,161,401 243,930 Foreign currency translation adjustment - 194,512 194,512 194,512 Transfer to statutory reserve - (210,033 ) 210,033 - - - Subscription receivable - - - 642 - - - 642 - Dividend declared or paid - (1,653,570 ) - - (1,653,570 ) - Net income - 2,040,222 - - 2,040,222 2,040,222 Balance as of December 31, 2010 10,000 $ 1,284 $ 4,112,913 $ (642 ) $ (50,687 ) $ 228,458 $ 451,881 $ 4,743,207 $ 2,234,734 See accompanying notes to the consolidated financial statements F-6 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in US Dollars) For the Years Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred tax expense (benefit) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Trade deposit ) Prepaid expenses ) Other receivables ) Accounts payable ) Accrued expenses & other payables Income tax payable - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Loan to unrelated parties ) Loan from unrelated parties ) Capital contribution - Proceeds from shareholder loans - Repayment of shareholder loans ) - Dividends paid ) - Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Income tax paid in cash $ $ - See accompanying notes to the consolidated financial statements F-7 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 1 — ORGANIZATION AND PRINCIPAL ACTIVITIES On September 30, 2010, Hong Kong First Digital Holding Limited (“First Digital”) or the (“Company”) was incorporated in Hong Kong. On November 3, 2010, the Company entered into the Share Exchange Agreement with shareholders of Shenzhen Donxon Mobile Communication Technology Co., Ltd. (“Donxon”), a company incorporated in the People’s Republic of China (the “PRC”) on April 9, 2003. Pursuant to the Share Exchange Agreement, the Company acquired all $4,112,913 (RMB 30,000,000) of registered Capital of Donxon. After the consummation ofthis transaction, Donxon became a wholly-owned subsidiary of the Company and shareholders of Donxon became the majority shareholders of the Company. On February 28, 2011, the Company formed a subsidiary called Shenzhen Xing Tian Kong Digital Company Limited (“Xingtiankong”) with registered capital of $151,704 (RMB 1,000,000). Xingtiankong is a limited liability corporation formed in the city of Shenzhen under the laws of the PRC. The Company’s business is mainly operated by Donxon. Donxon changed its business scope in 2009 , and is now engaged in the business of production and sale of mobile phones and projectors to wholesalers in the PRC. NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements include the financial statements of the Company and its 100% owned subsidiaries Donxon and Xingtiankong. Pursuant to the Share Exchange Agreement entered into on November 3, 2010, shareholders of Donxon became the majority shareholders of the Company. Based on the Application of ASC 805-40-45, the Company needs to retroactively adjust this transaction to the financial statements of earlier periods presented in the accompanying consolidated financial statements. The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).All intercompany transactions and accounts have been eliminated in consolidation. This basis of accounting differs from that used in the statutory accounts of the Company, which are prepared in accordance with the “Accounting Principle of China” (“PRC GAAP”). On September 30, 2009, the Company adopted changes issued by the Financial Accounting Standards Board (“FASB”) to the authoritative hierarchy of US GAAP. These changes establish the FASB Accounting Standards Codification (“ASC”) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with US GAAP.The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead the FASB now issues Accounting Standards Updates (“ASUs”). ASUs are not authoritative in their own right, as they only serve to update the ASC. These changes and the ASC itself do not change US GAAP. Other than the manner in which new accounting guidance is referenced, the adoption of these changes had no impact on the Company’s financial statements. F-8 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Foreign Currency Translation and Transactions The accompanying consolidated financial statements are presented in U.S. dollars (“USD”). Donxon and First Digital’s functional currency is Chinese Yuan Renminbi (“RMB”) and Hong Kong Dollar (“HKD”) respectively. The consolidated financial statements are translated into USD in accordance with the Codification ASC 830, Foreign Currency Matters.All assets and liabilities were translated at the current exchange rate, at respective balance sheet dates,shareholders’ equity is translated at the historical rates and income statement items are translated at the average exchange rate for the reporting periods.The resulting translation adjustments are reported as other comprehensive income and accumulated other comprehensive income in shareholders’ equity in accordance with the Codification ASC 220, Comprehensive Income. Transaction gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the results of operations as incurred.There were no material transaction gains or losses in the periods presented. Cash flow from the Company’s operations included in the statement of cash flow is calculated based upon the functional currency using the average translation rate. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with arithmetical changes in the corresponding balances on the consolidated balance sheet. No presentation is made that the RMB amounts could have been, or could be, converted into USD at the rates used in translation. The PRC government imposes significant exchange restrictions on fund transfers out of the PRC that are not related to business operations. These restrictions have not had a material impact on the Company since it has not engaged in any significant transactions that are subject to the restrictions. The exchange rates used to translate amounts in RMB and HKD into USD for the purposes of preparing the consolidated financial statements were as follows: December 31, December 31, Year end RMB:USD exchange rate Average Yearly RMB : USD exchange rate Year end HKD:USD exchange rate Average Yearly HKD : USD exchange rate Use of Estimates The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods presented. Actual results could differ from these estimates.Significant items subject to such estimates and assumptions include the recoverability of the carrying amounts of recorded assets and liabilities, estimated useful life of property and equipment, inventory obsolesce and the allowance for doubtful accounts. F-9 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material, would be disclosed. Cash Cash includes cash on hand and deposits in PRC and Hong Kong banks which are unrestricted as to withdrawal or use.Management believes that these major financial institutions are of high credit quality. Accounts Receivable Accounts receivable are recognized and carried at original invoice amounts less allowance for any uncollectible amounts. The Company provides an allowance for doubtful accounts equal to the estimated losses that will be incurred in the collection of all receivables. Historically, the Company has not recorded any allowances as all such amounts are deemed collectible.Accordingly, the Company has not recorded any allowance for doubtful accounts as of December 31, 2010 and 2009. Inventories Inventories which consist of raw materials and finished goods are stated at the lower of cost and market.Cost is determined using the First in, First out method. Costs of finished goods are composed of direct materials, direct labor and an attributable portion of manufacturing overhead based on normal operating capacity. Management regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if valuation allowance is required. Trade Deposit Advance payments for purchases of raw materials are included in “Trade Deposit” and represent cash deposits paid to vendors for future purchases. The Company is required to make advance payments to suppliers. Advance payments are unsecured, non-interest bearing. F-10 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Property and Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations.Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Years Machinery & equipment 5 years Office equipment 3-5 years Impairment of Long-Lived Assets Long-lived assets, including property, plant and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset. As of December 31, 2010 and 2009, there was no impairment or loss on long-lived assets, respectively. Revenue Recognition The Company records revenues when all of the following criteria have been met: Persuasive evidence of an arrangement exists. The Company generally relies upon sales contracts or agreements, and customer purchase orders, to determine the existence of an arrangement; Sales price is fixed or determinable. The Company assesses whether the sales price is fixed or determinable based on the payment terms and whether the sales price is subject to refund or adjustment; Delivery has occurred. The Company uses shipping terms and related documents, or written evidence of customer acceptance, when applicable, to verify delivery or performance. The Company’s customary shipping terms are FOB destination point; Collectability is reasonably assured. The Company assesses collectability based on creditworthiness of customers as determined by our credit checks and their payment histories. The Company records accounts receivable net of allowance for doubtful accounts and estimated customer returns. The Company’s revenue is principally derived from sale of mobile phone and digital products to wholesalers in the PRC. The Company provides a one-year warranty to its customers that its products will meet the functionality standards agreed to in each sales arrangement. The Company expenses all warranty expenses as incurred and at the time their existence is known. For the years ended December 31, 2010 and 2009,warranty expenses have been minimal and no warranty reserve was considered necessary. The Company believes the existence of the product warranty in a sales contract does not constitute a deliverable in the arrangement and thus there is no need to apply FASB ASC Topic 605-25 separation and allocation model for a multiple deliverable arrangement. FASB ASC Topic 450 specifically addresses the accounting for standard warranties and neither SAB 104 nor FASB ASC Topic 605-25 supersedes FASB ASC Topic 450. F-11 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Tax The Company has adopted the provisions of ASC subtopic 740-10 (“ASC 740-10”), Income taxes: Overall (Pre-Codification: FIN 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement 109). ASC 740-10 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. It also provides guidance on derecognizing, measurement classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company applies the provisions of ASC 740-10, Accounting For Uncertainty In Income Taxes, which provides clarification related to the process associated with accounting for uncertain tax positions recognized in its combined financial statements. ASC 740-10 prescribes a more-likely-than-not threshold for financial statement recognition and measurement of a tax position taken, or expected to be taken, in a tax return. ASC 740-10 also provides guidance related to, among other things, classification, accounting for interest and penalties associated with tax positions, and disclosure requirements. Comprehensive Income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners. For the Company, comprehensive income for the periods presented includes net income and foreign currency translation adjustments. Advertising Expense The Company expenses all advertising expenses as incurred.Advertising expenses included in selling expenses were $2,692 and $1,190 for the years ended December 31, 2010 and 2009, respectively. Shipping and Handling All shipping and handling costs are expensed as incurred and included in selling expenses. Total shipping and handling expenses were $193,263 and $1,881 for the years ended December 31, 2010 and 2009, respectively. Research and Development Cost Research and development costs are expensed in the period when they areincurred. Statutory Reserves Pursuant to the applicable laws in the PRC, Donxon makes appropriations to two non-distributable reserve funds, the statutory surplus reserve and the statutory public welfare reserve.The appropriations are based on after-tax net earnings as determined in accordance with the PRC generally accepted accounting principles, after offsetting any prior years’ losses. Appropriation to the statutory surplus reserve is based on an amount at least equal to 10% of after-tax net earnings until the reserve is equal to 50% of the entity's registered capital. Donxon’s registered capital is $4,113,555 as of December 31, 2010.Appropriation to the statutory public welfare fund is based on 5% to 10% of after-tax net earnings and is not mandatory. The statutory public welfare reserve is established for the purpose of providing F-12 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Statutory Reserves (Continued) employee facilities and other collective benefits to the employees and is non-distributable, other than in liquidation. Donxon does not make appropriations to the discretionary surplus reserve fund.As of December 31, 2010 and 2009, Donxon had appropriated $228,458 and $18,425 to statutory surplus reserve fund, respectively. Value-added-tax In the PRC, value-added-tax (“VAT”) at a rate of 17% of invoiced amount is collected on behalf of the PRC tax authorities. Revenue is recorded net of VAT. VAT collected from customers is offset against VAT paid for purchases and is recorded as a liability on the consolidated balance sheet until paid. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash and accounts receivable arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions.The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. As of December 31, 2010 and 2009, the Company’s cash was with banks in the PRC, where there is currently no rule or regulation mandated on obligatory insurance of bank accounts. For the year ended December 31, 2010, no customer accounted for more than 10% of sales. For the year ended December 31, 2009, five customers accounted for 11%, 12%, 25%, 25% and 26% of sales. For the years ended December 31, 2010, three vendors provided 24%, 18% and 15% of the Company’s total purchases, respectively.For the year ended December 31, 2009, three vendors accounted for 42%, 33% and 25% of the Company’s total purchases, respectively. Economic and Political Risks The Company’s operations are conducted primarily in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC economy. The Company’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Company’s results may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation, among other things. F-13 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Fair Value The Company has categorized its assets and liabilities at fair value based upon the fair value hierarchy specified by FASB ASC 820. The levels of fair value hierarchy are as follows: i. Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that we have the ability to access. ii. Level 2 inputs utilize other-than-quoted prices that are observable, either directly or indirectly. Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs such as interest rates and yield curves that are observable at commonly quoted intervals. iii. Level 3 inputs are unobservable and are typically based on our own assumptions, including situations where there is little, if any, market activity. The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties.As of December 31, 2010 and 2009, the carrying amounts of financial assets and liabilities, such as cash, accounts receivable, accounts payable, and other payables, approximate their fair values because of the short maturity of these instruments and market rates of interest available to the Company. Segment Reporting ASC 280, “Disclosure about Segments of an Enterprise and Related Information”, requires disclosure of reportable segments used by management for making operating decisions and assessing performance. Reportable segments are categorized by products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. ASC 280 has no effect on the Company’s consolidated financial statements asall of the Company’s operations are conducted in one industry segment. Dividends Dividends may be declared and paid out of legally available funds at the discretion of our Board of Directors. We do not anticipate or contemplate paying dividends in the foreseeable future. We currently intend to utilize all available funds to develop our business. We can give no assurances that we will ever have excess funds available to pay dividends. In 2010, Donxon declared and paid out $1,653,570 of dividends to its existing shareholders. Recent Accounting Pronouncements In January 2010, the FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements. ASU 2010-06 amends ASC 820 to require a number of additional disclosures regarding (1)the different classes of assets and liabilities measured at fair value, (2)the valuation techniques and inputs used, (3)the activity in Level3 fair value measurements, and (4)the transfers between Levels1, 2, and 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, F-14 HONGKONG FIRST DIGITAL HOLDING LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (STATED IN US DOLLARS) NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements (Continued) 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. The Company does not expect that the adoption of ASU 2010-06 will have a material impact on its consolidated financial statements. In April2010, the FASB issued an authoritative pronouncement on milestone method of revenue recognition. The scope of this pronouncement is limited to arrangements that include milestones relating to research or development deliverables. The pronouncement specifies guidance that must be met for a vendor to recognize consideration that is contingent upon achievement of a substantive milestone in its entirety in the period in which the milestone is achieved. The guidance applies to milestones in arrangements within the scope of this consensus regardless of whether the arrangement is determined to have single or multiple deliverables or units of accounting. The pronouncement will be effective for fiscal years, and interim periods within those years, beginning on or after June15, 2010. Early application is permitted. Companies can apply this guidance prospectively to milestones achieved after adoption. However, retrospective application to all prior periods is also permitted. The Company does not believe the adoption this standard would have materially affected the Company’s consolidated financial statements. Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, would have a material impact on the Company’s consolidated financial statements. NOTE 3 — INVENTORIES As of December 31, 2010 and 2009, Inventories consist of the following at: December 31, Raw materials $ $
